Name: Commission Implementing Regulation (EU) 2016/2345 of 14 December 2016 amending Regulation (EC) No 262/2009 and Implementing Regulation (EU) No 1079/2012 as regards references to ICAO provisions (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: communications;  air and space transport;  United Nations;  transport policy
 Date Published: nan

 21.12.2016 EN Official Journal of the European Union L 348/11 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2345 of 14 December 2016 amending Regulation (EC) No 262/2009 and Implementing Regulation (EU) No 1079/2012 as regards references to ICAO provisions (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (1), and in particular Article 3(5) thereof, After consulting the Single Sky Committee Committee, Whereas: (1) Annex I to Commission Regulation (EC) No 262/2009 (2) refers to various provisions laid down in Volume III and Volume IV of Annex 10 to the Chicago Convention, and more specifically to Volume III, First Edition incorporating Amendment 79, and Volume IV, Third Edition incorporating Amendment 77. Since the adoption of Regulation (EC) No 262/2009, the ICAO has amended a number of provisions of Annex 10 to the Chicago Convention, most recently Volume III, Second Edition incorporating Amendment No 90, and Volume IV, Fifth Edition incorporating Amendment 89. The references in Regulation (EC) No 262/2009 to Annex 10 to the Chicago Convention should therefore be updated in order to enable the Member States to meet their international legal obligations and ensure consistency with the ICAO's international regulatory framework. (2) Annex II to Commission Implementing Regulation (EU) No 1079/2012 (3) refers to various provisions laid down in Volume III of Annex 10 to the Chicago Convention, and more specifically to Volume III, Second Edition incorporating Amendment 85. Since the adoption of Implementing Regulation (EU) No 1079/2012, the ICAO has amended a number of provisions of Annex 10 to the Chicago Convention, most recently incorporating Amendment No 90 into Volume III, Second Edition. Annex II to Implementing Regulation (EU) No 1079/2012 also refers to provisions laid down in the ICAO PANS-ATM (Doc 4444), and more specifically to the 15th edition of 2007 incorporating Amendment 2. Since the adoption of Implementing Regulation (EU) No 1079/2012, the ICAO has amended a number of provisions of Doc 4444, most recently incorporating Amendment No 6. The references in Implementing Regulation (EU) No 1079/2012 to Annex 10 to the Chicago Convention and to Doc 4444 should therefore be updated in order to enable the Member States to meet their international legal obligations and ensure consistency with the ICAO's international regulatory framework. (3) Regulation (EC) No 262/2009 and Implementing Regulation (EU) No 1079/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The text of Annex I to Regulation (EC) No 262/2009 is replaced by the following: International Civil Aviation Organisation provisions referred to in Article 3(1) and Annex III point 2 1. Chapter 3 Surveillance systems , Section 3.1.2.5.2.1.2 IC: Interrogator code  of ICAO Annex 10 Aeronautical Telecommunications , Volume IV Surveillance and Collision Avoidance Systems  (Fifth Edition, July 2014, incorporating Amendment 89). 2. Chapter 5 SSR Mode S Air-Ground Data Link , Section 5.2.9 The data link capability report  of ICAO Annex 10 Aeronautical Telecommunications , Volume III Communication Systems  (Second Edition, July 2007, incorporating Amendment 90). Article 2 The text of Annex II to Implementing Regulation (EU) No 1079/2012 is replaced by the following: ICAO provisions referred to in Articles 4 and 8 1. Chapter 2 Aeronautical Mobile Service , Section 2.1 Air-ground VHF communication system characteristics  and Section 2.2 System characteristics of the ground installation  of Annex 10 to the Chicago Convention, Volume III, Part 2 (Second Edition  July 2007 incorporating Amendment No 90). 2. Chapter 2 Aeronautical Mobile Service , Section 2.1 Air-ground VHF communication system characteristics , Section 2.3.1 Transmitting function  and Section 2.3.2 Receiving function  excluding Subsection 2.3.2.8 VDL  Interference Immunity Performance  of Annex 10 to the Chicago Convention, Volume III, Part 2 (Second Edition  July 2007 incorporating Amendment No 90). 3. Section 12.3.1.5 8,33 kHz channel spacing  of ICAO PANS-ATM Doc. 4444 (15th Edition  2007 incorporating Amendment No 6). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 96, 31.3.2004, p. 26. (2) Commission Regulation (EC) No 262/2009 of 30 March 2009 laying down requirements for the coordinated allocation and use of Mode S interrogator codes for the single European sky (OJ L 84, 31.3.2009, p. 20). (3) Commission Implementing Regulation (EU) No 1079/2012 of 16 November 2012 laying down requirements for voice channels spacing for the single European sky (OJ L 320, 17.11.2012, p. 14).